      Case 2:20-cv-09779-PA-KS Document 1 Filed 10/23/20 Page 1 of 9 Page ID #:1




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4    Phone: 323-306-4234
 5    Fax: 866-633-0228
      tfriedman@toddflaw.com
 6
      abacon@toddflaw.com
 7
      Attorneys for Plaintiff
 8
                        UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10
11   TERRY FABRICANT, individually           )     Case No.
     and on behalf of all others similarly   )
12   situated,                               )     CLASS ACTION
13                                           )
     Plaintiff,                              )     COMPLAINT FOR VIOLATIONS
14
                                             )     OF:
15          vs.                              )
16                                           )     1. Negligent Violations of the
     THE KRANDEE GROUP, INC., and            )        Telephone Consumer Protection
17   DOES 1 through 10, inclusive,           )        Act [47 U.S.C. §227(b)]
18                                           )     2. Willful Violations of the Telephone
     Defendant.                              )        Consumer Protection Act [47
19
                                             )        U.S.C. §227(b)]
20                                           )
                                             )     DEMAND FOR JURY TRIAL
21
            Plaintiff TERRY FABRICANT (“Plaintiff”), individually and on behalf of
22
     all others similarly situated, alleges the following upon information and belief
23
     based upon personal knowledge:
24
                                NATURE OF THE CASE
25
            1.    Plaintiff brings this action individually and on behalf of all others
26
     similarly situated seeking damages and any other available legal or equitable
27
     remedies resulting from the illegal actions of Defendants THE KRANDEE
28



                                CLASS ACTION COMPLAINT
                                             -1-
      Case 2:20-cv-09779-PA-KS Document 1 Filed 10/23/20 Page 2 of 9 Page ID #:2




 1   GROUP, INC. (hereinafter “Defendant”), in negligently, knowingly, and/or
 2   willfully contacting Plaintiff on Plaintiff’s cellular telephone in violation of the
 3   Telephone Consumer Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related
 4   regulations, thereby invading Plaintiff’s privacy.
 5                             JURISDICTION & VENUE
 6         2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 7   an individual residing in California, seeks relief on behalf of a Class, which will
 8   result in at least one class member belonging to a different state than that of
 9   Defendant, a company incorporated in Nevada and located in Texas. Plaintiff also
10   seeks up to $1,500.00 in damages for each call in violation of the TCPA, which,
11   when aggregated among a proposed class in the thousands, exceeds the
12   $5,000,000.00 threshold for federal court jurisdiction. Therefore, both diversity
13   jurisdiction and the damages threshold under the Class Action Fairness Act of 2005
14   (“CAFA”) are present, and this Court has jurisdiction.
15         3.     Venue is proper in the United States District Court for the Central
16   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
17   business within the State of California and Plaintiff resides within the County of
18   Los Angeles.
19                                       PARTIES
20         4.     Plaintiff TERRY FABRICANT is an individual living in Los Angeles
21   County, California and is a “person” as defined by 47 U.S.C. § 153 (39).
22         5.     Defendant THE KRANDEE GROUP, INC. is an oil and gas
23   exploration services business and a “person” as defined by 47 U.S.C. § 153 (39).
24         6.     The above named Defendant, and its subsidiaries and agents, are
25   collectively referred to as “Defendants.” The true names and capacities of the
26   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
27   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
28   names. Each of the Defendants designated herein as a DOE is legally responsible


                                CLASS ACTION COMPLAINT
                                             -2-
      Case 2:20-cv-09779-PA-KS Document 1 Filed 10/23/20 Page 3 of 9 Page ID #:3




 1   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 2   Complaint to reflect the true names and capacities of the DOE Defendants when
 3   such identities become known.
 4         7.     Plaintiff is informed and believes that at all relevant times, each and
 5   every Defendant was acting as an agent and/or employee of each of the other
 6   Defendants and was acting within the course and scope of said agency and/or
 7   employment with the full knowledge and consent of each of the other Defendants.
 8   Plaintiff is informed and believes that each of the acts and/or omissions complained
 9   of herein was made known to, and ratified by, each of the other Defendants.
10                              FACTUAL ALLEGATIONS
11         8.     Beginning in or around June 21, 2018, Defendants contacted Plaintiff
12   on Plaintiff’s cellular telephone numbers ending in -8950 in an attempt to solicit
13   Plaintiff to purchase Defendants’ services.
14         9.     Defendants used an “automatic telephone dialing system” as defined
15   by 47 U.S.C. § 227(a)(1) to place its calls to Plaintiff seeking to solicit its services.
16         10.    Defendants contacted or attempted to contact Plaintiff from telephone
17   numbers belonging to Defendants, including without limitation (214) 227-0161.
18         11.    Defendants’ calls constituted calls that were not for emergency
19   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
20         12.    Defendants’ calls were placed to telephone number assigned to a
21   cellular telephone service for which Plaintiff incurs a charge for incoming calls
22   pursuant to 47 U.S.C. § 227(b)(1).
23         13.    During all relevant times, Defendants did not possess Plaintiff’s “prior
24   express consent” to receive calls using an automatic telephone dialing system or an
25   artificial or prerecorded voice on its cellular telephones pursuant to 47 U.S.C. §
26   227(b)(1)(A).
27         14.    Defendant’s calls soliciting its business to Plaintiff constitute
28   solicitation calls pursuant to 47 C.F.R. § 64.1200(c)(2) as they were attempts to


                                  CLASS ACTION COMPLAINT
                                                -3-
      Case 2:20-cv-09779-PA-KS Document 1 Filed 10/23/20 Page 4 of 9 Page ID #:4




 1   promote or sell Defendant’s services.
 2                                CLASS ALLEGATIONS
 3         15.    Plaintiff brings this action individually and on behalf of all others
 4   similarly situated, as a member the class concerning the ATDS claim for no prior
 5   express consent (hereafter “The Class”) is defined as follows:
 6
                  All persons within the United States who received any
 7                solicitation/telemarketing   telephone   calls    from
 8                Defendants to said person’s cellular telephone made
                  through the use of any automatic telephone dialing
 9
                  system or an artificial or prerecorded voice and such
10                person had not previously consented to receiving such
11
                  calls within the four years prior to the filing of this
                  Complaint
12
13         16.    Plaintiff represents, and is a member of, The Class, consisting of all
14   persons within the United States who received any solicitation telephone calls from
15   Defendants to said person’s cellular telephone made through the use of any
16   automatic telephone dialing system or an artificial or prerecorded voice and such
17   person had not previously not provided their cellular telephone number to
18   Defendants within the four years prior to the filing of this Complaint.
19         17.    Defendants, their employees and agents are excluded from The Class.
20   Plaintiff does not know the number of members in The Class, but believes the Class
21   members number in the thousands, if not more. Thus, this matter should be
22   certified as a Class Action to assist in the expeditious litigation of the matter.
23         18.    The Class is so numerous that the individual joinder of all of its
24   members is impractical. While the exact number and identities of The Class
25   members are unknown to Plaintiff at this time and can only be ascertained through
26   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
27   The Class includes thousands of members.            Plaintiff alleges that The Class
28   members may be ascertained by the records maintained by Defendants.


                                 CLASS ACTION COMPLAINT
                                               -4-
      Case 2:20-cv-09779-PA-KS Document 1 Filed 10/23/20 Page 5 of 9 Page ID #:5




 1         19.    Plaintiff and members of The Class were harmed by the acts of
 2   Defendants in at least the following ways: Defendants illegally contacted Plaintiff
 3   and The Class members via their cellular telephones thereby causing Plaintiff and
 4   The Class members to incur certain charges or reduced telephone time for which
 5   Plaintiff and The Class members had previously paid by having to retrieve or
 6   administer messages left by Defendants during those illegal calls, and invading the
 7   privacy of said Plaintiff and The Class members.
 8         20.    Common questions of fact and law exist as to all members of The
 9   Class which predominate over any questions affecting only individual members of
10   The Class. These common legal and factual questions, which do not vary between
11   ATDS Class members, and which may be determined without reference to the
12   individual circumstances of any ATDS Class members, include, but are not limited
13   to, the following:
14                a.      Whether, within the four years prior to the filing of this
15                        Complaint, Defendants made any telemarketing/solicitation
16                        call (other than a call made for emergency purposes or made
17                        with the prior express consent of the called party) to a ATDS
18                        Class member using any automatic telephone dialing system or
19                        any artificial or prerecorded voice to any telephone number
20                        assigned to a cellular telephone service;
21                b.      Whether Plaintiff and The Class members were damaged
22                        thereby, and the extent of damages for such violation; and
23                c.      Whether Defendants and their agents should be enjoined from
24                        engaging in such conduct in the future.
25         21.    As a person that received numerous telemarketing/solicitation calls
26   from Defendants using an automatic telephone dialing system or an artificial or
27   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
28   claims that are typical of The Class.


                                 CLASS ACTION COMPLAINT
                                               -5-
      Case 2:20-cv-09779-PA-KS Document 1 Filed 10/23/20 Page 6 of 9 Page ID #:6




 1         22.    Plaintiff will fairly and adequately protect the interests of the members
 2   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
 3   class actions.
 4         23.    A class action is superior to other available methods of fair and
 5   efficient adjudication of this controversy, since individual litigation of the claims
 6   of all Class members is impracticable. Even if every Class member could afford
 7   individual litigation, the court system could not. It would be unduly burdensome
 8   to the courts in which individual litigation of numerous issues would proceed.
 9   Individualized litigation would also present the potential for varying, inconsistent,
10   or contradictory judgments and would magnify the delay and expense to all parties
11   and to the court system resulting from multiple trials of the same complex factual
12   issues. By contrast, the conduct of this action as a class action presents fewer
13   management difficulties, conserves the resources of the parties and of the court
14   system, and protects the rights of each Class member.
15         24.    The prosecution of separate actions by individual Class members
16   would create a risk of adjudications with respect to them that would, as a practical
17   matter, be dispositive of the interests of the other Class members not parties to such
18   adjudications or that would substantially impair or impede the ability of such non-
19   party Class members to protect their interests.
20         25.    Defendants have acted or refused to act in respects generally
21   applicable to The Class, thereby making appropriate final and injunctive relief with
22   regard to the members of the Class as a whole.
23                             FIRST CAUSE OF ACTION
24          Negligent Violations of the Telephone Consumer Protection Act
25                                      47 U.S.C. §227(b).
26                         On Behalf of Plaintiff and The Class
27         26.    Plaintiff repeats and incorporates by reference into this cause of action
28   the allegations set forth above.


                                 CLASS ACTION COMPLAINT
                                                -6-
      Case 2:20-cv-09779-PA-KS Document 1 Filed 10/23/20 Page 7 of 9 Page ID #:7




 1         27.    The foregoing acts and omissions of Defendants constitute numerous
 2   and multiple negligent violations of the TCPA, including but not limited to each
 3   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
 4   47 U.S.C. § 227 (b)(1)(A).
 5         28.    As a result of Defendants’ negligent violations of 47 U.S.C. § 227(b),
 6   Plaintiff and the Class Members are entitled an award of $500.00 in statutory
 7   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 8         29.    Plaintiff and The Class members are also entitled to and seek
 9   injunctive relief prohibiting such conduct in the future.
10                           SECOND CAUSE OF ACTION
11    Knowing and/or Willful Violations of the Telephone Consumer Protection
12                                            Act
13                                      47 U.S.C. §227(b)
14                         On Behalf of Plaintiff and The Class
15         30.    Plaintiff repeats and incorporates by reference into this cause of action
16   the allegations set forth above.
17         31.    The foregoing acts and omissions of Defendants constitute numerous
18   and multiple knowing and/or willful violations of the TCPA, including but not
19   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
20   and in particular 47 U.S.C. § 227 (b)(1)(A).
21         32.    As a result of Defendants’ knowing and/or willful violations of 47
22   U.S.C. § 227(b), Plaintiff and The Class members are entitled an award of
23   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
24   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
25         33.    Plaintiff and the Class members are also entitled to and seek injunctive
26   relief prohibiting such conduct in the future.
27   ///
28   ///


                                  CLASS ACTION COMPLAINT
                                               -7-
      Case 2:20-cv-09779-PA-KS Document 1 Filed 10/23/20 Page 8 of 9 Page ID #:8




 1                              PRAYER FOR RELIEF
 2    WHEREFORE, Plaintiff requests judgment against Defendant for the following:
 3                           FIRST CAUSE OF ACTION
 4         Negligent Violations of the Telephone Consumer Protection Act
 5                                 47 U.S.C. §227(b)
 6             • As a result of Defendants’ negligent violations of 47 U.S.C.
 7               §227(b)(1), Plaintiff and The Class members are entitled to and
 8               request $500 in statutory damages, for each and every violation,
 9               pursuant to 47 U.S.C. 227(b)(3)(B).
10             • Any and all other relief that the Court deems just and proper.
11                         SECOND CAUSE OF ACTION
12    Knowing and/or Willful Violations of the Telephone Consumer Protection
13                                         Act
14                                 47 U.S.C. §227(b)
15             • As a result of Defendants’ willful and/or knowing violations of 47
16               U.S.C. §227(b)(1), Plaintiff and The Class members are entitled to
17               and request treble damages, as provided by statute, up to $1,500, for
18               each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
19               U.S.C. §227(b)(3)(C).
20             • Any and all other relief that the Court deems just and proper.
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///


                               CLASS ACTION COMPLAINT
                                            -8-
      Case 2:20-cv-09779-PA-KS Document 1 Filed 10/23/20 Page 9 of 9 Page ID #:9




 1                                    JURY DEMAND
 2         34.    Pursuant to the Seventh Amendment to the Constitution of the United
 3   States of America, Plaintiff is entitled to, and demands, a trial by jury.
 4
           Respectfully submitted this 23rd day of October, 2020.
 5
 6                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 7
                                       By: /s/ Todd M. Friedman
 8
                                           Todd M. Friedman
 9                                         Law Offices of Todd M. Friedman
10
                                           Attorney for Plaintiff

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                              -9-
